Exhibit 10.40

AMENDMENT

TO

M.D.C. HOLDINGS, INC. 401(K) SAVINGS PLAN

(as Effective January 1, 1997)

Effective as of January 1, 1997, M.D.C. Holdings, Inc., a Delaware corporation
(the “Employer”) established the M.D.C. Holdings, Inc. 401(k) Savings Plan (the
“Plan”). Pursuant to Section 13.02 of the Plan, the Plan is hereby amended
through the amendment of the Non-Standardized Adoption Agreement and the Defined
Contribution Prototype Plan as set forth below:

AMENDMENTS:

1. Section 10.03(F) of the Plan is hereby amended by adding the following to the
end thereof:

Effective as of January 1, 2006, Participants shall be restricted to investment
in a “Set Percentage” of qualifying Employer securities (“Employer Stock”). The
Set Percentage shall be 30% of the Participant’s total account balance. If the
percentage of a Participant’s investment in Employer Stock exceeds the Set
Percentage on or after the effective date of the Amendment, the Participant will
not be compelled to sell Employer Stock in excess of the Set Percentage.
However, the Participant may not direct any future contributions to be invested
in Employer Stock until the Participant’s investment in Employer Stock is below
the Set Percentage.

2. A new Section 8.06(E) is hereby added providing as follows:

Effective as of January 1, 2006, in order to ensure that each Participant has an
investment option in a fund other than the fund that invests primarily in
Employer Stock, Participants who have elected only the MDC Stock Fund will be
required to make at least one additional fund election. If no additional
election is made by the Participant, the Participant will be enrolled in the
Plan’s default election fund. If the Participant account is invested in Employer
Stock in excess of the Set Percentage, any further contributions will be
directed to an alternate fund and not to a fund that invests primarily in
Employer Stock.

3. A new Section 3.03(A) is hereby added providing as follows:

Effective as of October 24, 2005, the 2005 discretionary matching contribution,
if any, made to Participant accounts will be made in Employer Stock, unless the
portion of the eligible Participant’s account balance invested in Employer Stock
is greater than 25% as of December 31, 2005. If an eligible Participant’s
investment in Employer Stock is greater than 25% of the Participant’s total
account balance as of December 31, 2005, the Employer’s discretionary matching
contribution, if made, will be in cash.

* * *